TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00749-CV


Juan Ramirez, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-FM-05-003828, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


	The clerk's record in this cause was filed on December 1, 2006, and no reporter's
record has been filed.  Appellant's brief was therefore due on December 21, 2006.  See Tex. R. App.
P. 38.6(a).  The brief has not been received and no extension of time has been requested or granted. 
This Court sent notice that the brief was overdue to appellant's retained attorney, Donna Hall Keith,
on January 22, 2007, and again on March 19, 2007.  To date, counsel has not responded to this
Court's notices that the brief is overdue.
	The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to pursue his appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  See Tex. R. App. P. 38.8(a)(2), see also Tex. R.
App. P. 38.8(b)(2).  The court shall make appropriate findings and recommendations, and a
supplemental record from this hearing, including copies of all findings and orders and a transcription
of the court reporter's notes, shall be forwarded to the clerk of this Court no later than June 15, 2007. 
See Tex. R. App. P. 38.8(b)(3).

					__________________________________________
					David Puryear, Justice
Before Chief Justice Law, Justices Puryear and Henson
Abated
Filed:   May 14, 2007